OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First, Judicial Department, on December 12, 1938.
On July 24, 1980 the respondent entered a plea of guilty, in the Supreme Court, New York County, to two counts of attempted grand larceny in the second degree, a class E felony (see Penal Law, §§ 155.35, 110.05).
Pursuant to subdivision 4 of section 90 of the Judiciary Law, *171the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.